Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  129219                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v        	                                                        SC: 129219      

                                                                    COA: 261452       

                                                                    Kent CC: 03-010395-FC,

  JOSHUA ANTHONY DEATRICK,                                          03-010667-FC, 03-010689-FC
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 14, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

        KELLY, J., would hold this case in abeyance for People v Drohan, lv gtd 472 Mich
  881 (2005).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2005                   _________________________________________
           d1219                                                               Clerk